Title: From John Adams to John Adams Smith, 27 September 1818
From: Adams, John
To: Smith, John Adams



Dear Sir
Quincy September. 27th 1818

Let me introduce, Mr Elliot, the Bearer, and Mr Ticknor both Natives of Boston, both amiable and respectable. Elliot a Son of Samuel Elliot Esqr one of our first Capitalists. Tickenor one of our first Litterary Characters. Neither will betray you. Ben. Guild the Son of your Mothers earliest and Constantly beloved Friend is married to Elliots Sister. With these you may indulge your yankee Frankness. They are no Diplomatic Agents.—
you can play, I doubt not: but I hope you do not gamble.—
But have you learned “Le Jeu diplomatique?” Keep a constant and vigilant Guard against Imposters, deceptions and Impositions
The European Diplomatist is like Horaces Pact. Irritat mulcet, falsis terroribus implet, Ut Magus.—
I have feelt the Shackles under which you live and Act.—I know you cannot entertain your Countrymen at any Expence, But you must make up in Complaisance, what is wanting in funds—With more Anxiety for your Welfare than you can imagin—I am, your Grandfather,
John Adams—